DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.

    PNG
    media_image1.png
    366
    266
    media_image1.png
    Greyscale
Regarding drawings:
Use of part 1905 instead of 905 in figure 16 moots previous objection.  New figures 5 and 9a moot previous objection.  Regarding “push button”, examiner notes that the upper end of the drive shaft 990 “can serve as the push button”, however examiner notes that the upper end of the drive shaft 990 is not accessible when the caster is mounted.  Applicant seems to be claiming a function rather than another part, further, a function that cannot be utilized when the caster is attached.  Applicant includes part number 500 for “generally annular central frame member”, which moots previous objection.  Examiner has included a detailed screenshot of the confusion regarding “wheel lock column” 955.  It seems applicant’s “column” 955 is both the hollow body, AND a section of the generally annular central frame member 500.  Examiner is unsure if the scope of this term is assumed to be correct, please see 112b rejection below.  
Applicant asserts that “rotatable wall” and “recessed track” objections are incorrect due to the “more than generous number of detailed drawings”, but does not disclose which drawings disclose the claimed relationship.  Applicant contends that the structure of claims 16 and 18, which examiner has said are not present in the elected embodiment of figures 15-21b, is present in figures 9a and 9b.  Examiner agrees that the features of claims 16 and 18 are not shown in the elected embodiment, and therefore claims 16 and 18 are withdrawn.   Applicant seems to argue that elected “rotatable track wall equivalent to the parts 265 and 210 in figures 9a and 9b.  Examiner notes that applicant’s disclosure utilizes two different part numbers, and as such are not disclosed by applicant to be equivalent.  Further, applicant’s disclosure in [0090] and [0102] state that these two pieces 265 and 210 may “optionally” have the “same shape”, but not that these two parts are equivalents.  Additionally, applicant’s newly added figure 22, which is an explosion of figure 16, details cams with hooks, or horizontally extending cams, which are not shown in figures 9a and 9b, and therefore figures 9a and 9b CANNOT be considered as equivalents.  

Regarding 112b rejections:
Regarding the term “wall”, applicant contends this phrase is definite based on description of figures 9a and 9b, which are NOT part of the elected embodiment, as discussed in detail in the drawing objection section above.  Applicant has not clarified the use of the term “wall” in the elected embodiment.
Regarding the term “nested”, examiner notes that applicant’s newly included figure 22 is entered.

Regarding Melara:
Applicant argues Melara does not show a second axis “generally tangential” to the wheel.  Examiner notes that applicant’s extensive amendments render Melara moot for rejection of claim 14.  

Regarding Yeo:
Applicant argues cam 90 of Yeo is not “axially fixed”.  Examiner notes that the rejection now cites that cam member is part 97 and rotatable track wall is part 90.  
.


Election/Restrictions
Claims 16 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment (applicant argues 12/22/2020 the structure of claims 16 and 18 are shown in figures 9a and 9b, which are not of the elected embodiment), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/8/2020.


Drawings
The drawings were received on 12/22/2020.  These drawings are entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 14-15, 19-21, 23-26, 28, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 14:
Applicant claims a “column”, which examiner notes is part 955 in the specification and figures.  Examiner notes that based on applicant’s description of “the column 955 can have both an upper portion and a lower portion, where such portions have different outer diameters” from [0094], and where the arrow points in the elected figures, examiner is unsure of the scope of “column”.  Examiner assumes that the “column” is the combination of a section of the central frame member 500 and a separate piece, which is hollow and surrounds the drive shaft 990, that is unlabeled.  However, the “column” could refer to only the hollow separate piece shown in figure 16.  Examiner is unsure what applicant intends the “column” to be.  
Applicant claims a “rotatable track wall being a generally cylindrical wall”.  Applicant is defining the term “rotatable track wall” as “generally cylindrical wall”, which is a circular definition, and does not further prosecution.  The only elected figure showing part 965, figure 16, discloses that the rotatable track wall 965 is a separate piece.  Therefore, examiner is unsure why part 965 is called a “wall”, since it is its own component, and not a wall of a different component.  Examiner assumes the term is equivalent to “rotatable cam”.  
Further, while examiner notes that [0097] discloses part 965 is “mounted for simultaneous rotation about, and axial movement along, the second axis DX”, examiner notes that this movement does not affect any function in the locking device.  In fact, examiner is unsure of the purpose of this moving device 965.  Applicant discloses 965 is “operatively coupled with the rotatable track wall 965” in [0109], but does not show this coupling in the only figure disclosing the structure of the locking device 
Applicant claims the “rotatable track wall comprising a generally cylindrical wall configured to rotate about a second axis”.  Examiner notes that applicant has not shown any details regarding part 965 and does not know which surface is considered the “generally cylindrical wall”.  However, since the “rotatable track wall” is not a wall but a separate component, examiner is not sure if the “generally cylindrical wall” is a surface of the “rotatable track wall” OR if it is a different piece.  Examiner requests assistance.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-15, 19-21, 23-26, 30 are rejected under 35 U.S.C. 103 as being unpatentable over 2014/0238784 Yeo, in view of 2007/0186373 Melara.
configured to rotate about a first axis (along pin 64), the wheel lock assembly configured to lock the wheel against rotation about the first axis (using wedge 74 and indentations 67), the wheel lock assembly including 
a column (unclear on scope, possibly part 48 of Yeo), a rotatable track wall 90, the rotatable track wall comprising a generally cylindrical wall (cylindrical surface) configured to rotate about a second axis (“revolving body”), a cam member 97, and a drive shaft 20, 
the second axis being generally tangential to the wheel (figures 5-6, extends in a tangential manner from between the wheel axle and the wheel surface, making it “generally” tangential), the cam member 97 comprising a generally cylindrical wall (in order to engage the rotatable track wall 90) and being mounted adjacent so as to be operably coupled with, the rotatable track wall (engaged in figures 14-16), the cam member 97 being mounted in an axially fixed location (on bracket 92), wherein the column (see 112b above) and the rotatable track wall 90 and the cam member 97 and the drive shaft 20 are centered on the second axis,
the caster having a locked configuration (figure 5 [0031]) and an unlocked configuration (figure 6, [0032]), wherein when the caster is in the locked configuration the wheel 15 is positively engaged by a detent 76 of the wheel lock assembly such that the wheel is restrained against rotation about the first axis, and when the caster is in the unlocked configuration the detent 76 of the wheel lock assembly is spaced apart from the wheel such that the wheel is free to rotate about the first axis, the caster being configured such that the rotatable track wall rotates about the second axis when the caster moves between its locked and unlocked configurations (round inner circumference around a round axle 20).
Yeo discloses the concurrent use of a swivel lock mechanism.
Melara discloses a wheel locking caster devoid of a swivel lock mechanism.

Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the intended use is met in the prior art.

Regarding claim 15, Yeo discloses the caster of claim 14 wherein the first and second axes are orthogonal to each other (figures 5 and 6).

Regarding claim 19, Yeo discloses the caster of claim 14 wherein the wheel lock assembly includes a drive shaft 81, the drive shaft configured to move axially along the second axis when caster is adjusted between its unlocked and locked configurations (81 moves up and down to engage wedge 74).

Regarding claim 20, Yeo discloses the caster of claim 19 wherein the wheel lock assembly includes a wedge 74 coupled (indirectly) to the drive shaft 81, the wedge defining the detent 76 of the wheel lock assembly (figure 19).



Regarding claim 23, Yeo discloses the caster of claim 20 wherein the wheel lock assembly includes a push button 12, the push button being located at one end of the drive shaft 81 (figure 5), the wedge 74 being located at an opposite end of the drive shaft 81.

Regarding claim 24, Yeo discloses the caster of claim 19 wherein the rotatable track wall 90 and the generally cylindrical wall of the cam member 97 being nested one inside the other (as best understood, applicant’s do not, and Yeo cam and rotatable track wall engage each other as known in the art), and the drive shaft 81 being nested inside both the rotatable track wall and the generally cylindrical wall of the cam member (figure 6).

Regarding claim 25, Yeo discloses the caster of claim 20 wherein the caster has two wheels 15 each configured to rotate about the first axis (around axle 64, figure 3), wherein the wheel lock assembly is configured to lock the two wheels against rotation about the first axis (detailed in figures 5, 6, 19), wherein the wheel lock assembly comprises two detents (75, 76, figure 7) each positioned adjacent a respective one of the two wheels 15, wherein when the caster is in the locked configuration the two wheels 15 are positively engaged on respective interior sides by the two respective detents of the wheel lock assembly (locked in figure 12) such that the two wheels are restrained against rotation about the first axis, and wherein when the caster is in the unlocked configuration (figure 11) the two detents (75 and 76) of the wheel lock assembly are spaced apart from the two wheels 15 such that the two wheels are free to rotate about the first axis [0037].



Regarding claim 30, Yeo as modified discloses the caster of claim 14, but does not disclose the caster is “hubless”.
Melara discloses a hubless caster having a generally annular central frame member, the generally annular central frame member surrounding an open central corridor, the open central corridor centered on the first axis.
It would have been obvious to one of ordinary skill in the art at the time of the invention to create a central through hole along the wheel axis in the manner taught by Melara, in the caster as taught in Yeo.  Examiner contends that using a different axle mechanism, such as a hollow axle 6 taught in Melara, would provide the structure claimed by claim 30.  Examiner notes that this modification is done for aesthetic purposes, as a wheel without a central axle has an aesthetic similar to that of the motorcycles in the movie “Tron Legacy” 2010.  

Allowable Subject Matter
Claims 22 and 27 are allowed.  Please see reasons for allowance in non-final action 6/22/2020.
Claim 28 is rejected only under 112b rejections regarding claim 14.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677